Title: To James Madison from Joseph Jones, [ca. 13 September] 1787
From: Jones, Joseph
To: Madison, James


Dr: Sr:
[ca. 13 September 1787]
Although I wanted materials for a letter, I should have droped you a few lines had I not been absent sometime from Fredericksburg and had I not also been informed that convention wod. certainly rise the first week of this month.
The continuance of your Session and some Stories I have heard since my return and on my visit to Alexandria make me apprehensive there is not that unanimity in your Councils I hoped for and had been taught to believe. From whence it originated I know not, but it is whispered here, there is great disagreemt. among the Gent. of our Delegation—that the General and yourself on a very important question were together, Mr. M——n alone and singulir in his opinion and the Other two Gent. holding different sentiments. I asked what was the question in dispute and was answered that it respected either the defect in constituting the convention, as not proceeding immediately from the people, or the refering the proceedings of the Body, to the people for ultimate decision and confirmation. My informt. also assured me the fact might be relied on as it came, as he expressed it, from the fountainhead. I took the liberty to express my disbelief of the fact, And that from the circumstances related it was very improbable and unworthy attention. I mention this matter for want of some thing else to write to you and more especially as it respects our Delegation in particular. I shall towards the last of the month, if not sooner, visit the lower part of Potomack & Rappahannock—a rout the reverse of what I some time ago intended but I am desired by the Executive to visit the Naval Offices and Searchers in that quarter. I hope this business will in future be placed under the direction of another power, I mean the regulation of our Trade. Adieu health & happiness attend you
Jos: Jones.
